Citation Nr: 1645357	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-46 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity disability characterized by pain, weakness, numbness, and tingling, to include as caused by fibromyalgia and/or as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral lower extremity disability characterized by pain, weakness, numbness, and tingling, to include as caused by fibromyalgia and/or as secondary to a service-connected disability.

3.  Entitlement to service connection for a cervical spine disability, to include as caused by fibromyalgia and/or as secondary to a service-connected disability.

4.  Entitlement to a disability rating in excess of 50 percent for the period prior to March 1, 2010, and in excess of 20 percent thereafter, for osteoarthritis of the lumbosacral spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009, December 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran and her spouse testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

This case was last before the Board in August 2015, at which time the Veteran's claims were remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection for bilateral upper and lower extremity conditions

The Veteran has consistently reported bilateral upper and lower extremity pain, weakness, numbness, and tingling.  She has asserted that these symptoms are caused by her service-connected lumbosacral spine osteoarthritis and presently non-service-connected cervical spine condition.

Pursuant to the Board's August 2015 remand, the Veteran was most recently afforded a VA peripheral nerves examination in February 2016.  The examiner noted the Veteran's reports of upper and lower extremity pain and paresthesia, but stated that all previous electromyography (EMG) and other neurologic testing results failed to support diagnoses of radiculopathy or peripheral neuropathy of the upper or lower extremities.  The examiner also noted the Veteran had previously been diagnosed with fibromyalgia.  The examiner stated, however, that the diagnosis could not be confirmed because the Veteran had no discreet tender points, but instead had sensitive light touch responses diffusely over the entire body.  Based on the foregoing, the examiner concluded there was no objective evidence to support a medical diagnosis relating to the Veteran's arms or legs.

As noted by the VA examiner, the Veteran has been diagnosed with fibromyalgia on numerous occasions.  Specifically, VA treatment records show she was diagnosed with fibromyalgia in October 2008, April 2009, July 2009, April 2010, February 2011, and August 2011.  Particularly, in a July 2009 letter, a VA physician stated the Veteran had a combination of significant disc deterioration in the neck and secondary fibromyalgia involving the neck musculature.

The Board briefly notes the Veteran withdrew her claim for service connection for fibromyalgia at her September 2011 hearing before the undersigned.  However, as the Veteran continues to maintain her upper and lower extremity pain and other symptoms are related to service, and there is some indication in the record that the Veteran has experienced diffuse musculoskeletal pain throughout her body due to fibromyalgia, the Board will address any fibromyalgia symptoms as part of its adjudication of the Veteran's claims for service connection for upper and lower extremity conditions.

In this regard, the Board notes that fibromyalgia is defined as pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points.  See DORLAND'S ILLUSTATED MEDICAL DICTIONARY 703 (32d Ed. 2012).  The Board again notes the February 2016 VA examiner's finding that fibromyalgia could not be confirmed because the Veteran's pain was diffuse rather than concentrated at certain tender points.  This finding is inconsistent with the definition above, which provides that fibromyalgia may cause diffuse muscle and joint pain.

The Board notes that because the Veteran has primarily contended that her upper and lower extremity symptoms are caused by her thoracolumbar and cervical spine conditions, it does not appear that any VA examiner has squarely addressed whether these symptoms are, instead, manifestations of fibromyalgia, and if so, whether the Veteran's fibromyalgia originated during or is otherwise related to service.  Due to the lack of clarity regarding the presence of fibromyalgia and its effects, if present, the Board has determined that the VA examination reports currently of record are inadequate for adjudication purposes.  As such, a remand is warranted to afford the Veteran an additional VA examination.  The examiner will be instructed to address certain relevant service treatment records (STRs).

Service connection for a cervical spine condition

The Veteran also underwent a VA cervical spine examination in February 2016 by the same VA examiner who conducted the peripheral nerves examination.  The examiner noted the Veteran's diagnosis of degenerative disc disease of the cervical spine with a herniated disc, but determined the condition was neither incurred in service nor related to the Veteran's service-connected lumbosacral osteoarthritis.

Again, the record shows the Veteran has been diagnosed with fibromyalgia, and specifically, in a July 2009 letter, a VA physician stated the Veteran had a combination of significant disc deterioration in the neck and secondary fibromyalgia involving the neck musculature.  While the February 2016 VA examiner discounted the fibromyalgia diagnosis, the Board has determined the examiner's opinion is inadequate for the reasons discussed above.  Thus, although the examiner provided an opinion as to the Veteran's cervical spine degenerative disc disease, no such opinion has been obtained regarding any causal relationship between fibromyalgia and the Veteran's cervical spine symptoms.

Based upon the foregoing, the Board has determined the Veteran should be afforded an additional VA cervical spine examination to determine whether she has any cervical spine symptoms caused by fibromyalgia, and if so, whether the fibromyalgia was incurred in or is otherwise related to service.  The VA examiner will be directed to address certain STRs of record which document in-service complaints of upper back pain.

Increased rating for a service-connected lower back disability

With regard to the Veteran's claim for an increased rating for her service-connected lumbosacral osteoarthritis, the Board first notes that in a March 2013 VA thoracolumbar spine examination report, a VA examiner indicated the Veteran had intervertebral disc syndrome (IVDS) with incapacitating episodes, but made no finding as to the frequency of such episodes.  Conversely, when the Veteran was afforded an additional VA thoracolumbar spine examination in February 2016, the examiner indicated the Veteran did not have IVDS.

In addition, the Board notes the February 2016 VA examiner indicated the Veteran declined range of motion testing of the thoracolumbar spine due to pain.  It is not clear from the examination report whether the Veteran was physically incapable of completing the range of motion testing or simply expressed a preference not to.  In this regard, the Board notes VA's duty to assist a veteran in developing facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Under the foregoing circumstances, however, the Board finds that a remand for an additional VA examination is warranted in order to clarify whether the Veteran has IVDS and to conduct range of motion testing of the thoracolumbar spine.  The examiner will be instructed to advise the Veteran that range of motion testing is integral to her claim for an increased rating for her lower back disability.
 
Entitlement to a TDIU

The Veteran is currently service connected for: a mood disorder, rated as 70 percent disabling; lumbosacral spine osteoarthritis, rated as 20 percent disabling; residuals of a right ankle injury, rated as 10 percent disabling; and decreased aqueous tear film (previously claimed as eye problems), rated as 0 percent disabling.

In its August 2015 remand, the Board instructed the RO to schedule the Veteran for a VA examination by a vocational rehabilitation specialist to determine the functional limitations imposed by her service-connected disabilities, particularly with respect to her ability to maintain employment.  The examiner was specifically instructed to address the Veteran's mood disorder, osteoarthritis of the lumbar spine, residuals of a right ankle injury, and decreased aqueous tear film.

While the February 2016 VA examiner made some effort to assess the Veteran's employability, he stated that it was beyond the scope of his examination to comment on any functional limitations caused by mental health issues.  It does not appear any effort was made on remand to schedule a separate examination with a vocational rehabilitation specialist to assess the Veteran's employability.  As such, the Board finds that a remand is required to afford the Veteran such an examination.

In addition, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the other claims before the Board.  Specifically, the Board notes the Veteran is seeking service connection for cervical spine, bilateral upper extremity, and bilateral lower extremity disabilities, as well as an increased rating for her lower back disability.  She has asserted that each of these conditions impacts her ability to work.  As such, the claim for a TDIU must be readjudicated on remand following development of the other claims remanded by the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  
 
Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for VA orthopedic and neurological examinations by a physician who has not performed an examination or proffered an opinion in this case, to determine the current severity of the Veteran's lower back disability as well as the nature and etiology of any present cervical spine, upper extremity, and lower extremity disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination of the thoracolumbar spine, the examiner should confirm or rule out a diagnosis of IVDS of the thoracolumbar spine.  If the examiner determines the diagnosis is not warranted, he or she must explain why not.  The examiner must address the March 2013 VA examination report's indication that the Veteran had IVDS.

Following the requested examinations and a review of the relevant records and lay statements, the examiner should identify all present cervical spine, bilateral upper extremity, and bilateral lower extremity disabilities present during the period of the claim.  If the examiner determines that no cervical spine, bilateral lower extremity, or bilateral upper extremity disability has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  The examiner must specifically confirm or rule out fibromyalgia, particularly with respect to whether the Veteran has fibromyalgia which causes pain or other symptoms in her cervical spine, upper extremities, and/or lower extremities.  If the examiner determines the Veteran does not have fibromyalgia, he or she must provide a full rationale.

In this regard, the examiner must address VA treatment notes of record showing the Veteran was diagnosed with fibromyalgia in October 2008, April 2009, July 2009, April 2010, February 2011, and August 2011.

The examiner's attention is called specifically to a July 2009 letter in which a VA physician stated the Veteran had a combination of significant disc deterioration in the neck and secondary fibromyalgia involving the neck musculature.

If the examiner determines that any cervical spine, bilateral upper extremity, or bilateral lower extremity disability, to include fibromyalgia, has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the following evidence:

* the Veteran's competent reports of generalized musculoskeletal pain originating during service, to include bilateral upper and lower extremity pain, weakness, numbness, and tingling;

* August 1981 STRs showing complaints of low back pain with paresthesia, left thigh pain, and upper back pain;

* January 1982 STRs showing a diagnosis of left leg pain secondary to the musculoskeletal system;

* January 1983 STRs showing treatment for a sore neck area;

* April 1983 STRs showing a complaint of right upper leg pain;

* A June 1991 VA x-ray report reflecting the Veteran's complaints of bilateral foot pain since a 1986 foot injury;

* May 1999 private treatment notes showing a possible strain of the carpal ligaments, in conjunction with recurrent myofasciitis of the right forearm, and suspected possible reflex sympathetic dystrophy;

* August 2000 private treatment notes showing an impression of mild sciatica;

* September 2003 and December 2003 VA treatment notes showing complaints of right leg radicular pain;

* September 2004 VA treatment notes documenting complaints of right leg pain;

* a December 2004 VA examination report notation of complaints of right leg pain requiring use of a cane;

* a September 2007 VA orthotics consult reflecting the issuance of a right arm sling;

* June 2007 and September 2007 VA notes reflecting an assessment of neck pain and right upper and lower extremity pain and paresthesia;

* a January 2010 VA addendum in which the examiner stated the Veteran suffered from muscle and/or joint pain in both arms;

* August 2011 VA treatment notes reflecting complaints of right leg radicular pain;

* the February 2016 VA examiner's statement that the Veteran was treated for diffuse pain in service with analgesics, muscle relaxants, and chiropractic measures, and that management at the time of the February 2016 examination was similar.

The examiner must also state whether it is at least as likely as not (50 percent probability or greater) that each identified cervical spine, bilateral upper extremity, and/or bilateral lower extremity disability is proximately due to the Veteran's service-connected lower back disability.

If not, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified cervical spine, bilateral upper extremity, and/or bilateral lower extremity disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected lower back disability.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of any identified cervical spine, upper extremity, and/or lower extremity disabilities; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to her service-connected lower back disability. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, schedule the Veteran for a VA examination to be conducted, if possible, by a vocational rehabilitation specialist, to determine the functional limitations imposed by all of her service-connected disabilities, particularly with respect to her ability to maintain employment.  Consideration should be given to the Veteran's service-connected mood disorder, osteoarthritis of the lumbar spine, residuals of a right ankle injury, and decreased aqueous tear film, in addition to any other service-connected disabilities.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




